Title: To George Washington from William Stephens Smith, 19 January 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir,
                            Dobbs’s Ferry 19th Jany 1783
                        
                        Agreable to your Excellency’s Orders containd in a Letter from Colo. Humphries of the 2d Inst forwarded by
                            Mr Merrit I dispatch’d a flagg to Paulus Hook, with Letters to the Commissary of Prisoners in New York, requesting
                            permission for Mr Merrit’s admittance for the purpose of furnishing the Prisoners with money
                            &c.—to which I have not yet received a reply—the flagg was obliged to halt one night in the Town of Bergen where
                            the officer was informd that Lord Cornwallis had arrived, a few days past in new York, and a fleet
                            from Charlestown with Troops this was repeated in the morning at Prior’s Mill. The
                            Severity of the season & the state of the River closes the door of my former communication, so that I cannot be
                            answerable for the truth of the Story—If it is so it appears if Goverment meant to give his Lordship an opportunity of
                            brushing off the tarnish his arms rece’d in the Campaign of 81 previous to a settlement of a Peace. I have the honor to be
                            Your Excellency’s most obedt Servt
                        
                            W.S. Smith Lt Colo.
                        
                    